DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species (1) polyamide or polyolefin as the resin, (2) cellulose fiber as the filler, and (3) chemical foaming agents as the foaming agent in the reply filed on 5/26/2022 and during a telephone call on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘greater than or equal to 15% by mass’, ‘less than or equal to 80% by mass’, ‘greater than or equal to 0.01% by mass’, and ‘less than or equal to 10% by mass’. These amounts are indefinite because it is unclear to what they are relative to. For example, the filler can be present in an amount of 50% by mass with respect (a) to the amount of main agent resin or (b) to the total composition. In situation (a), you could have roughly the same amount of resin and filler. In situation (b), you would have twice as much resin as filler. Thus, the scope of claim 1, and all dependent claims, is indefinite. This same issue is present in claim 8.
Example 1 of the instant specification combines polypropylene, a fibrous filler, and a dispersant in a ratio of 42:50:5. See instant specification, pg. 20, ln. 2. Thus, it appears that the amount of filler is intended to be 50% with respect to the total composition because 50 is 119% of 42. Therefore, for the purpose of the instant office action, the ranges in the claims are interpreted to be with respect to the entire composition. It is noted that any amendments must have proper support in the originally filed instant specification. 
Claim 1 recites “A foam molded article comprising…a foaming agent...” The Applicant has elected a chemical foaming agent. As noted on pg. 13, ¶ 38 of the instant specification, a chemical foaming agent forms a foam cell by gas generated by thermal decomposition of a foaming agent. In other words, when a chemical foaming agent is used to make a foam, a foamable composition is formed that has a chemical foaming agent. This chemical foaming agent then undergoes decomposition to form a gas, which causes the resin to foam. Because it decomposes, the chemical foaming agent present in the foamable composition, is no longer present in the foam product. Because of this, claim 1 is indefinite because it is unclear whether (1) the foam molded article actually comprises 0.01-10 mass% of a foaming agent (such as the elected chemical foaming agent), or whether (2) the foam molded article was formed by using 0.01-10 mass% of a foaming agent in a foamable composition which is foamed to make the article. In situation (1), the chemical foaming agent is present in the foam and has not decomposed. In situation (2), the chemical foaming agent has decomposed, is the agent for foaming, and no longer is present. Thus, the scope of claim 1, and all dependent claims, is indefinite.
Example 1 of the instant specification combines a polypropylene pellet and a foaming agent (polyslene) followed by injection foam molding. No additional foaming agent is added after foaming. See instant specification, pg. 20, ¶ 57. Thus, for the purpose of compact prosecution, and using the instant specification, claim 1 is interpreted to mean a foam formed from 0.01-10 mass% foaming agent in a foamable composition, which is decomposed to produce the foamed article. 
Claim 2 recites “a core surface layer positioned inside the skin layer and having a lower mass concentration of the filler than a mass concentration of the skin layer...” This limitation is indefinite because it is unclear whether the mass concentration of the filler in the core surface layer is lower than (i) the total mass concentration of the skin layer, or (ii) the mass concentration of the filler present in the skin layer. This last part of the claim (a core inner layer positioned inside the core surface layer and having a lower mass concentration of the filler than a mass concentration of the core surface layer) contains the same issue. In other words, the claim could mean (i) the amount of filler in the core surface is lower than the total mass concentration (the total amount of components) in the skin layer or (ii) the amount of filler in the core surface is lower than the amount of filler in the skin layer. Therefore, claim 2 and all dependent claims are indefinite. The claim could be clarified by stating, for example, “The foam molded article of Claim 1, further comprising: a skin layer positioned on a surface; a core surface layer positioned inside the skin layer and having a lower mass concentration of the filler than a mass concentration of filler in the skin layer; and a core inner layer positioned inside the core surface layer and having a lower mass concentration of the filler than the mass concentration of the filler in the skin layer.”
Claim 4 recites “a cell diameter of the foaming agent” and claim 5 recites “the cell diameter of the foaming agent”. This is indefinite because foaming agents do not have cell diameters. Rather, a foaming agent is a compound that forms a gas that results in foaming, which forms cells in a resin matrix. In other words, it is unclear how a foaming agent can have a cell diameter as a foaming agent is a chemical compound which decomposes to form cells having a diameter. A suggestion to clarify the claim language of claim 4 is, for example, “The foam molded article of claim 2, wherein a cell diameter of the core surface layer is smaller than a cell diameter of the core inner layer.” A suggestion to clarify the claim language of claim 5 is, for example, “The foam molded article of claim 2, wherein a cell diameter of the core surface layer is greater than or equal to 40 µm and smaller than or equal to 80 µm, and the cell diameter of the core inner layer is greater than or equal to 90 µm and smaller than or equal to 500 µm.”
Claim 7 recites the limitation “the filler having an aspect ratio of higher than or equal to 2...”  There is insufficient antecedent basis for this limitation in the claim. Claim 7 depends from claim 6 which recites “a filler having an aspect ratio of lower than or equal to 2…” The claim could be clarified by changing the term “higher” in line 3 to “lower” so that the claim reads “The foam molded article of Claim 6, wherein in the filler, a proportion of the filler having as aspect ratio of lower than or equal to 2 is greater than a proportion of the filler having an aspect ratio higher than or equal to 10.” 
Claim 8 recites the limitation “the fillers”.  There is insufficient antecedent basis for this limitation in the claim. The term “fillers” in line 3 and 5 should be changed to “filler.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano (JP 2007-308583). Because JP 2007-308583 is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Hirano teaches an example where 65 pbw polypropylene resin, 35 pbw cellulose fibers, and 10 pbw of a chemical foaming agent were mixed together, molded and foamed into a product having a skin layer (¶ 30-31). The amounts 65 pbw polypropylene resin, 35 pbw cellulose fibers, and 10 pbw of a chemical foaming agent normalize to 59 mass% polypropylene, 32 mass% cellulose fiber, and 9 mass% chemical foaming agent. These amounts fall in the claimed ranges.
Hirano does not explicitly recite the foaming ratio. However, this limitation is a product-by-process limitation. A foaming ratio is the ratio of the foamed volume with respect to the non-foamed volume. As the claims do not recite a process, any limitations with respect to the composition prior to foaming are properly treated as a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foam molded articles of Hirano are produced using the same amounts of the same materials recited in the instant claims. 
Alternatively, it is noted that Hirano uses an amount of chemical foaming agent (9mass%) at least twice as much as the examples in the instant specification (1, 3, and 4 mass%) and would therefore give a larger foaming ratio as the foaming ratio is dependent on the amount of foaming agent present. Thus, the foams of Hirano will necessarily have a foaming ratio that falls in the claimed range.
Hirano does not explicitly recite a skin layer on a surface, a core surface layer having a lower filler concentration than the skin layer, and a core inner layer having a lower concentration of filler than the core surface layer.
However, this structural feature appears to be a facet of the process of the instant invention. Specifically, to arrive at the claimed structure, the composition is melt kneaded and then undergoes injection molding foaming (see instant specification, pg. 20, ¶ 57). No other processing steps are provided to give the claimed structure of a skin layer, core surface layer, and core inner layer. Hirano teaches the same processing steps as performed in the instant specification. Notably, Hirano teaches mixing the propylene resin and cellulose fibers, melting them, followed by adding a foaming agent and injection mold foaming (¶ 30). The same steps, melt mixing followed by injection mold foaming, with the same amount of the same materials (polypropylene, cellulose fibers and a foaming agent) is performed in Hirano as the instant specification. Thus, it would be expected that the foam molded articles of Hirano will necessarily have the same skin layer, core surface layer, and core inner layer, including the claimed filler concentration ratios and cell sizes. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odino (WO 2009/095426). Odino is provided on the IDS Of 8/28/2020.
Odino teaches an example where 50 wt% polypropylene, 35 wt% wood flour, 10wt% cellulose fibers, 3 wt% compatibilizer, and 2 wt% foaming agent are blended together and foamed (Example 4, pg. 31). 
Odino teaches examples of foaming agents include chemical blowing agents (pg. 15, ln. 32-pg. 16, ln. 10).
Odino does not explicitly recite the foaming ratio. However, this limitation is a product-by-process limitation. A foaming ratio is the ratio of the foamed volume with respect to the non-foamed volume. As the claims do not recite a process, any limitations with respect to the composition prior to foaming are properly treated as a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foam molded articles of Odino are produced using the same amounts of the same materials recited in the instant claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Odino (WO 2009/095426). Odino is provided on the IDS Of 8/28/2020. The discussion with respect to Odino above is incorporated herein by reference.
Odino teaches the composition contains cork flour with a granulometry (particle size) of 0.1-0.8 mm (pg. 13, ln. 10-12) and the cellulose fiber has a length of 2-25 mm (pg. 11, ln.18).
Odino does not explicitly recite the aspect ratios of the flour or fibers. 
However, wood/cork flour is granular and therefore has an aspect ratio around 1 (less than 2) and a cellulose fiber with a length of 2-25 mm is expected to have an aspect ratio greater than 10. In other words, it would have been obvious that a granular material have an aspect ratio of less than 2 because granular materials are spherical particles and spheres have an aspect ratio of 1. It would have been obvious to one of ordinary skill in the art that a fiber that is 25 mm long has an aspect ratio of greater than 10 because a high aspect ratio is a defining feature of a fiber.
Odino teaches the amount of cork flour is 1-70 wt% (pg. 12, ln. 1-3) which overlaps the amount of claim 8. Odino teaches the amount of cellulose fibers are 3-33 wt% (pg. 11, ln. 13-17) which overlaps the claimed range of instant claim 8. 
Odino teaches amounts of fillers which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Odino suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Odino. See MPEP 2123.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Radwanski et al. (US 2006/0148917).
Radwanski et al. teaches a thermoplastic foam comprising a base (i.e. main) resin and fibers (abstract). The preferable fiber content is from about 1% to about 90% by weight based on the foam composite. See ¶69. The foams further comprise blowing agents including chemical blowing agents (¶78-79). The amount of blowing agent is from about 1 to about 10% by weight of the foam formula. See ¶81.  The ingredients of the foam formula are combined and can be injection molded to form foam articles. See ¶98. Examples of base resin include polyolefins (¶62) and may also include polyamides (¶67). 
The amount of fiber disclosed in Radwanski overlaps the amount in instant claim 1. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Radwanski suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Radwanski et al. See MPEP 2123.
Radwanski et al. do not explicitly recite the foaming ratio. However, this limitation is a product-by-process limitation. A foaming ratio is the ratio of the foamed volume with respect to the non-foamed volume. As the claims do not recite a process, any limitations with respect to the composition prior to foaming are properly treated as a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The foam molded articles of Radwanski are produced using the same amounts of the same materials recited in the instant claims. Additionally, it is noted that Radwanski uses an amount of chemical foaming agent which falls within the scope of the instant claims. One of ordinary skill in the art would expect the foams of Radwanski to necessarily have a foaming ratio that falls in the claimed range based on the same materials, and particularly the same amount of blowing agent, being used to produce the foams. 

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Itakura et al. (JP 2015-10102A). Because JP 2015-10102A is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Itakura et al. teach a foamed molding (abstract). The foamed molding is produced using a propylene-based resin (corresponding to the instantly claimed ‘main’ resin). See ¶1. The foams are formed using from 1 to 30 parts by weight filler per 100 parts by weight of polypropylene-based resin, with particularly preferred examples including cellulose and wood flour. See ¶151. The foaming agent includes a chemical foaming agent. See ¶185. The amount of foaming agent is from 0.1 to 10 parts by weight. See ¶194. The expansion ratio is, for example, 5 times. See ¶202 and ¶209. The amount of filler overlaps the amount recited in instant claim 1. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Radwanski suggests the amounts. A person of ordinary skill would be motivated to use the instantly claimed amount of filler, based on the teachings of Itakura et al. See MPEP 2123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766